DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 3/15/2022 are as follows: 
Claims 3 and 18-19 are cancelled by the applicant;
Claims 23-27 are newly added;
Claims 1, 2, 4-17, and 20-27 are pending and are being examined.

Drawings
The drawings were received on 3/15/2022 and are accepted.

Specification
The amended specification was received on 3/15/2022 and is accepted.
The amended title of the invention was received on 3/15/2022 and is accepted.  

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 ends with a semicolon instead of a period (All claims should end with a period as required by the MPEP).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-14, 21-23, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US5969940).
Re Claim 1. Sano teaches a heat transfer system (Figures 1-3) comprising: 
a housing (12, 111, and 16 form the housing) (Figure 1); 
an annealed heat pipe (19) coupled to the housing (Figure 1; Column 5 lines 29-59, wherein column 5 lines 29-31 teach the heat pipe can be formed of copper and column 5 lines 45-50 teaches the heat pipe can bend.  Therefore, the heat pipe is considered to be annealed in order to achieve the flexibility required to bend without breaking); and 
a heat source (11) coupled to the housing, wherein a first end (19b) of the heat pipe and a second end (19a) of the heat pipe are each coupled to the housing and are positioned relative to one another to exert a biasing force in a direction toward the heat source, and wherein the heat pipe is in thermal communication with the heat source (Figure 1; Column 5 lines 28-59 and Column 6 lines 25-47).  

Re Claim 21. Sano teaches a heat transfer system (Figures 1-3) comprising: 
a housing (12, 111, and 16 form the housing) (Figure 1); 
a first annealed heat pipe (19) coupled to the housing (Figure 1; Column 5 lines 29-59, wherein column 5 lines 29-31 teach the heat pipe can be formed of copper and column 5 lines 45-50 teaches the heat pipe can bend.  Therefore, the heat pipe is considered to be annealed in order to achieve the flexibility required to bend without breaking), 
the first heat pipe having an evaporator region (19b) and a condenser region (19a), wherein the evaporator region and the condenser region of the first heat pipe are positioned with respect to one another such that deflection of the evaporator region and the condenser region of the first heat pipe with respect to one another is configured to create a stored tensile stress in the first heat pipe to exert a biasing force in a direction toward or away from the heat source when the first heat pipe is placed in thermal communication with the heat source (Figure 1 illustrates out of plane ends of the heat pipe that would create stored tensile stress when assembled; Column 5 lines 28-59 and Column 6 lines 25-47).

Re Claim 22. Sano teaches a heat transfer system (Figures 1-3) comprising: 
a housing (12, 111, and 16 form the housing) (Figure 1); 
a heat pipe (19) coupled to the housing (Figure 1; Column 5 lines 29-59); and 
a heat source (11) coupled to the housing, wherein a first end (19b) of the heat pipe and a second end (19a) of the heat pipe are each coupled to the housing and are positioned relative to one another to exert a biasing force in a direction away from the heat source, and wherein the heat pipe is in thermal communication with the heat source (Figure 1; Column 5 lines 28-59 and Column 6 lines 25-47).  

Re Claim 2. Sano teaches the heat pipe has a curved profile (Figure 1 illustrates a curved profile).   
Re Claim 5. Sano teaches at least a portion of the heat pipe includes a flattened cross-sectional shape (Figures 1-3; Column 5 line 38).  
Re Claim 6. Sano teaches the heat pipe includes a first end (19b) and a second (19a), opposite end, wherein prior to a final assembled state of the heat transfer system, the second end (19a) is configured to be fixed (via screws 17) to the housing and the first end (19b) is configured to be movable to different positions with respect to the second end (Figures 1-3; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 7. Sano teaches the housing includes a first mounting wall (12) and a second (111, 16), opposite mounting wall spaced from the first mounting wall, wherein the first and second mounting walls define an interior cavity therebetween in the housing, wherein the second end (19a) of the heat pipe is fixed to the second mounting wall (111) (Figures 1-3; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 8. Sano teaches the first end (19b) of the heat pipe is disposed inside the interior cavity, and is spaced from both the first and second mounting walls (Figure 1; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 9. Sano teaches the heat source (11) is in direct contact with the first mounting wall (16) (Figure 1; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 10. Sano teaches at least one adjustable fastener (17) configured to pull the first end of the heat pipe toward the heat source (Figure 1; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 11. Sano teaches a heat plate (14a), wherein the first end (19b) of the heat pipe is coupled to the heat plate, wherein the heat source (11) is disposed between the heat plate (14a) and the first mounting wall (16) (Figure 1; Column 5 lines 19-28; Column 6 lines 25-47).  
Re Claim 12. Sano teaches at least one fastener (17) that is configured to both couple the heat plate to the housing and to adjust pressure on the heat source (Figure 1; Column 5 lines 19-28; Column 6 lines 25-47).  
Re Claim 13. Sano teaches at least one portion of the heat pipe is out of plane with respect to a different portion of the heat pipe when the heat pipe is in thermal communication with the heat source (Figures 1-3; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 14. Sano teaches the at least one portion is out of plane with respect to the different portion in an unstressed state of the heat pipe (Figures 1-3; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 23. Sano teaches the heat pipe includes a first terminal end (19b) and a second (19a), opposite terminal end, wherein the second terminal end is fixed (via screws 17) to the housing, and wherein the first terminal end is positioned adjacent the heat source (11) to receive heat from the heat source and move the heat through the heat pipe to the second terminal end (Figures 1-3; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 26. Sano teaches the second end (19a) of the heat pipe is fixed to a mounting wall (111, 16) of the housing, and wherein the system further includes a fastener (17) configured to pull the first end (19b) of the heat pipe away from the mounting wall and toward the heat source, against the biasing force (Figures 1-3; Column 5 lines 28-59 and Column 6 lines 25-47).  
Re Claim 27. Sano teaches the housing has a first height as measured along a direction of the biasing force, and wherein the first end (19b) of the heat pipe is configured to be spaced from the second end (19a) of the heat pipe along a second height that is less than the first height prior to the heat pipe being placed in thermal communication with the heat source (Figures 1-3; Column 5 lines 28-59 and Column 6 lines 25-47).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (US5969940) in view of Gernert (US2016/0128227A1, as previously cited).
Re Claim 4. Sano teaches the heat pipe (Figure 1) but fails to specifically teach the heat pipe includes a bellows. 
However, Gernert teaches a heat pipe comprises a bellows (Figure 3A; Paragraph 32).  Gernert teaches the benefit of the bellows to allow for greater flexibility (Paragraph 32)
Therefore, in view of Gernert's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a bellows to the heat pipe of Sano in order to provide better flexibility to the heat pipe while placing the heat pipe in contact with the heat source (Gernert Paragraph 32).

Claim 15-17, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US5969940) in view of Tissot (US2011/0182033A1, as previously cited).
Re Claim 15. Sano teaches the heat pipe is a first heat pipe (19) but fails to specifically teach a second heat pipe, wherein the first and second heat pipes each include an evaporator region that is coupled to the heat source so as to receive heat from the heat source and to move the heat away from the heat source.  
However, Tissot teaches a second heat pipe (CAL3), wherein the first (CAL1) and second (CAL3) heat pipes each include an evaporator region (portion connected to CPT1) that is coupled to the heat source so as to receive heat from the heat source and to move the heat away from the heat source (Figure 1).   
Therefore, in view of Tissot’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second heat pipe to Sano in order to increase the amount of heat that can be transferred from the heat source, thereby reducing the risk of the heat source overheating.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a second heat pipe to Sano, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).
Re Claim 16. Sano as modified by Tissot teach the first and second heat pipes each include a condenser region (19a of Sano; CND1 and CND3 of Tissot) that is fixed to the housing (Figures 1-3 of Sano; Figure 1 of Tissot).  
Re Claim 17. Sano as modified by Tissot teach the first heat pipe (19 of Sano; CAL1 of Tissot) is configured to move heat away from the heat source in a first direction (north in Figure 1 of Tissot), and the second heat pipe (CAL3) is configured to move heat away from the heat source in a second, opposite direction (south in Figure 1 of Tissot) (Figures 1-3 of Sano; Figure 1 of Tissot).  

Re Claim 20. Sano teaches a heat transfer system (Figures 1-3) comprising: 
a housing (12, 111, and 16 form the housing) (Figure 1); 
a first annealed heat pipe (19) coupled to the housing (Figure 1; Column 5 lines 29-59, wherein column 5 lines 29-31 teach the heat pipe can be formed of copper and column 5 lines 45-50 teaches the heat pipe can bend.  Therefore, the heat pipe is considered to be annealed in order to achieve the flexibility required to bend without breaking),
the first heat pipe having an evaporator region at a first terminal end (19b) of the first heat pipe and a condenser region at a second terminal end (19a) of the first heat pipe (Figure 1; Column 5 lines 28-59 and Column 6 lines 25-47); 
a heat source (11) coupled to the housing; 
wherein the evaporator region (19b) of the first heat pipe is positioned relative to the heat source (11) so as to remove heat from the heat source and to direct the heat in a first direction to the condenser region of the first heat pipe (Figure 1; Column 5 lines 28-59 and Column 6 lines 25-47).  
Sano teaches a first annealed heat pipe (19) but fails to specifically teach a second annealed heat pipe coupled to the housing, the second heat pipe having an evaporator region at a first terminal end of the second heat pipe, and a condenser region at a second terminal end of the second heat pipe; a heat plate, wherein the evaporator regions of the first and second heat pipes are both coupled to the heat plate; wherein the evaporator region of the second heat pipe is positioned relative to the heat source so as to remove heat from the heat source and to direct the heat in a second direction different from the first direction and to the condenser region of the second heat pipe.
However, Tissot teaches coupling a first heat pipe (CAL1) with a second heat pipe (CAL3), wherein the second heat pipe (CAL3) coupled to the housing (CIR), the second heat pipe having an evaporator region at a first terminal end (portion of CAL3 connected to CPT1) of the second heat pipe, and a condenser region (CND3) at a second terminal end of the second heat pipe; a heat plate (CPT1), wherein the evaporator regions of the first and second heat pipes are both coupled to the heat plate (Figure 1); wherein the evaporator region of the second heat pipe is positioned relative to the heat source so as to remove heat from the heat source and to direct the heat in a second direction (south in Figure 1) different from the first direction (north in Figure 1) and to the condenser region of the second heat pipe (Figure 1).  When Tissot is combined with Sano, the resulting combination would be the second heat pipe as taught by Tissot would also be annealed so as to exert a biasing force as disclosed in Sano.
Therefore, in view of Tissot’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second heat pipe that extends in an opposite direction of Sano;’s first heat pipe in order to better dissipate the heat to different areas of the housing, thereby increasing the thermal efficiency of the system.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second heat pipe to Sano in order to increase the amount of heat that can be transferred from the heat source, thereby reducing the risk of the heat source overheating.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a second heat pipe to Sano, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).

Re Claim 24. Sano teaches a first annealed heat pipe (19) but fails to specifically teach a second annealed heat pipe coupled to the housing, the second heat pipe having an evaporator region and a condenser region, wherein the evaporator region and the condenser region of the second heat pipe are positioned with respect to one another such that deflection of the evaporator region and the condenser region of the second heat pipe with respect to one another is configured to create a stored tensile stress in the second heat pipe to exert a biasing force in a direction toward or away from the heat source when the second heat pipe is placed in thermal communication with the heat source.
However, Tissot teaches coupling a first heat pipe (CAL1) with a second heat pipe (CAL3), wherein the second annealed heat pipe (CAL3) coupled to the housing (CIR), the second heat pipe having an evaporator region (portion of CAL3 connected to CPT1) and a condenser region (CND3) (Figure 1). When Tissot is combined with Sano, the resulting combination would be the evaporator region and the condenser region of the second heat pipe of Tissot would be positioned with respect to one another such that deflection of the evaporator region and the condenser region of the second heat pipe with respect to one another is configured to create a stored tensile stress, as taught by Sano, in the second heat pipe to exert a biasing force in a direction toward or away from the heat source when the second heat pipe is placed in thermal communication with the heat source as disclosed in Sano.
Therefore, in view of Tissot’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second heat pipe to Sano in order to increase the amount of heat that can be transferred from the heat source, thereby reducing the risk of the heat source overheating.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a second heat pipe to Sano, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).
Re Claim 25. Sano as modified by Tissot teach the evaporator regions of the first and second heat pipes extend parallel to one another, and wherein the condenser regions of the first and second heat pipes extend parallel to one another (Figure 1 of Tissot illustrates the evaporators and condensers are parallel to each other).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-17, and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763